Citation Nr: 1400026	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-40 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right and left knee disabilities.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disability (claimed as low back pain).

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of a sebaceous cyst debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to March 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing held in August 2013, before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

As originally developed for appeal, the Veteran's claim included the additional issue of whether new and material evidence had been received sufficient to reopen a previously denied claim for hearing loss.  In April 2010, the RO granted service connection for bilateral hearing loss and assigned a 0 percent evaluation, effective February 8, 2007.  Although the noncompensable evaluation assigned to this now service-connected disability was the subject of a notice of disagreement (NOD) and was addressed in the statement of the case (SOC), the Veteran did not filed a substantive appeal or provided additional argument on that matter.  Thus, issue pertaining to hearing loss was not certified to the Board, and consideration herein is limited to only those three issues that the Veteran wishes to pursue.  

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for bilateral knee disabilities, a low back disability, and residuals from a sebaceous cyst debridement has been received. The Board is granting this aspect of the Veteran's appeal. The reopened claims for service connection for these disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 2001, service connection for right and left knee disabilities, low back pain, and residuals of a sebaceous cyst debridement were denied and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the June 2001 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for right and left knee disabilities, a low back disability, and residuals of a sebaceous cyst debridement.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a sebaceous cyst debridement.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claims to reopen the previously denied issues of entitlement to service connection for right and left knee disabilities, a low back disability, and residuals of a sebaceous cyst debridement.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  With regard to these claims to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Law and Analysis

In June 2001, the RO denied service connection for bilateral knee conditions, low back pain, and residuals of a sebaceous cyst debridement on the basis that there was no evidence of permanent residual or chronic disabilities subject to service connection.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In February 2007, the Veteran filed an informal claim, seeking to reopen claims of entitlement to service connection for right and left knee disabilities, a low back disability, and residuals of a sebaceous cyst debridement.  The current appeal arises from the RO's February 2008 rating decision that found new and material evidence had not been received sufficient to reopen these matters.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in June 2001 consisted of service treatment records and a July 1999 VA examination report.  In denying the Veteran's claims, the RO basically found that the claimed bilateral knee, low back, or sebaceous cyst conditions existed.  

Since the June 2001 rating decision, newly-received evidence includes medical opinions from a private physician who concluded that the Veteran had, among other disabilities, traumatic arthritis of both knees, a recurring pilonidal cyst, and radiculopathy sciatica of the right lower extremity due to spinal nerve impingement, all of which were due to the Veteran's military service.  See Medical Opinions dated September 30, 2013 from C.V. Clopton, M.D..  Newly-received evidence also includes the Veteran's testimony from the August 2013 hearing.  

As noted above, the claims were essentially denied because there was a lack of evidence showing current disabilities.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the private medical opinions are also material because they address evidence of current bilateral knee and back disabilities as well as a recurrence of the sebaceous cyst and their possible correlation to military service-evidence that was not of record at the time of the prior final decision in June 2001.  The Veteran's personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claims.  Accordingly, the claims are reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them for further development. 


ORDER

New and material evidence having been received, the claim for service connection for a right and left knee disabilities is reopened, and to this extent only, the appeal is granted. 
New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim for service connection for residuals of a sebaceous cyst debridement is reopened, and to this extent only, the appeal is granted. 


REMAND

In light of the Board's finding that the previously denied claims for service connection for right and left knee conditions, a low back disability, and residuals of sebaceous cyst debridement are reopened, the underlying issues must be considered on a de novo basis.  Thus additional evidentiary development is necessary before a decision can be reached on the merits. 

At his August 2013 hearing, the Veteran testified that during service he sustained injuries to his knees and back in a motor vehicle accident in 1981.  He stated that he continued to be evaluated for occasional back pain and later developed knee instability which led to additional twisting injuries while playing basketball.  He has continued to have back and knee pain since service.  He also testified that a cyst was removed from his lower back, but recurred during service and has continued to grow to the point where he believes that it may need to be removed again.  

Service treatment records document the Veteran's involvement in a motor vehicle accident in November 1981.  At that time complaints were primarily confined to bilateral knee pain and clinical examination noted minor abrasion of the right knee.  Later records show that the Veteran was evaluated for repeated episodes of right knee problems, with no mention of the left knee or back.  These records also show that an infected sebaceous cyst was removed from the Veteran's back left flank area in July 1993.  The Veteran's February 1999 retirement physical shows that he complained of chronic right knee and recurrent back pain.  However, clinical evaluation of all major body systems was within normal limits with no pertinent knee or back abnormalities noted, and no diagnoses of chronic knee or back disorders.  The Veteran also reported his history of pilonidal/sebaceous cyst, but the examiner did not otherwise provide further summary or elaboration of the historical information, and there was no indication that the cyst had recurred.  

Although the Veteran has reported continued bilateral knee and back symptoms since his release from active duty in 1999, the claims folder is devoid of any pertinent treatment records or other medical documents until a July 2006 private medical opinion which noted the Veteran had several diagnosed knee disabilities, including patellofemoral stress syndrome, chondromalacia patellae, and degenerative joint disease.  Also of record are medical opinions from the Veteran's current private physician (C.V. Clopton, M.D.).  Dr. Clopton noted treatment of the Veteran since January 2001 and concluded, based on review of military records, and his own clinic medical records, that it was likely that the Veteran's current bilateral knee, low back, pilonidal cyst disabilities, were due to his military service.  However, he did not adequately explain what evidence in the Veteran's treatment records supported his conclusions, and did not reference any clinical data or other evidence as rationale for the opinion.  These are factors which limit the overall probative value of the opinion.

Unfortunately, there is no medical opinion that adequately addresses the etiology of the Veteran's claimed disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board acknowledges that an indication that a current disability may be associated with service is a low threshold.  

Further, the Board emphasizes that the Veteran is competent to report the onset and recurrence of his current symptomatology since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses).  Thus, when forming an opinion as to the etiology of his claimed disorders the examiner must discuss the Veteran's assertions that he developed chronic knee and back pain during service, with continued problems since then, and that he has had a recurrence of the sebaceous cyst.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, treatment records from Dr. Clopton should be requested as well as any ongoing pertinent treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a Veterans Claims Assistance Act of 2000 notice letter pertaining to the underlying issues of entitlement to service connection for a bilateral knee disability, a low back disability, and residuals of a sebaceous cyst debridement.  

2.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated him for his bilateral knee, low back, and sebaceous cyst conditions.  Secure necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The records obtained should include, but are not limited to any treatment the Veteran may have received from private physicians and/or facilities since retirement from service in March 1999.  The Board is particularly interested in complete clinical records from Dr. Clopton dated since 2001.  

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral knee, low back, and sebaceous cyst disorders.  The claims file must be made available to the examiner for review of the case, and the examination report should include a notation to the effect that this record review took place.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should provide an opinion as to whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that any diagnosed bilateral knee, low back, and sebaceous cyst disorders were incurred or otherwise had their onset during the Veteran's period of active duty.  In answering this question, the examiner should address the Veteran's in-service injuries as the possible onset of, or precursor to, any currently diagnosed disabilities.  

The examiner should discuss any of the Veteran's statements asserting continuity of bilateral knee, low back, and sebaceous cyst problems since service.  The examiner is advised that the Veteran is competent to report his symptoms and that his reports must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning such problems since service.

The basis for the conclusions reached should be stated in full.  If the examiner feel that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for bilateral knee disabilities, a low back disability, and residuals of a sebaceous cyst debridement.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


